United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 24, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-11147
                         Summary Calendar


LAKEITH AMIR-SHARIF,

                                    Plaintiff-Appellant,

versus

DALLAS COUNTY PUBLIC DEFENDERS OFFICE; BRAD LOLLAR, CHIEF PUBLIC
DEFENDER; LYNN PRIDE-RICHARDSON; DOUGLAS HUGH SCHOPMEYER; TEXAS
DALLAS COUNTY; DALLAS COUNTY COMMISSIONERS COURT; JOHN HAMPTON
READ, III,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:06-CV-1038
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lakeith Amir-Sharif filed the instant 42 U.S.C. § 1983 suit

to seek redress for the allegedly poor legal representation he

received in connection with his criminal proceedings.      The

district court dismissed his suit and certified that his appeal

was not taken in good faith.   Amir-Sharif challenges the district

court’s certification decision pursuant to Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997), and he requests that this court


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-11147
                                 -2-

grant him authorization to proceed IFP on appeal.    He also

requests appointed counsel.

     Amir-Sharif reiterates his claims concerning the quality of

legal assistance being provided to him by appointed counsel and

the public defender.   His claims against the attorney defendants

are unavailing because they are not state actors for § 1983

purposes.   See Polk County v. Dodson, 454 U.S. 312, 324-25

(1981); see also Mills v. Criminal Dist. Court No. 3, 837 F.2d
677, 679.   Amir-Sharif’s claims against the governmental

defendants are unavailing because they are based on no more than

his own conclusional allegations.    See Babb v. Dorman, 33 F.3d
472, 476 (5th Cir. 1994).

     Amir-Sharif has failed to show that his appeal involves

“legal points arguable on their merits (and therefore not

frivolous).”    Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)

(internal quotation marks and citation omitted).    Accordingly,

his motion for authorization to proceed IFP on appeal is DENIED,

and his appeal is DISMISSED as frivolous.    See Baugh, 117 F.3d at

202 & n.24.    The dismissal of Amir-Sharif’s appeal as frivolous

by this court counts as a strike under 28 U.S.C. § 1915(g), as

does the district court’s dismissal of his complaint.    See

Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).     Amir-

Sharif is cautioned that once he accumulates three strikes, he

may not proceed IFP in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under
                          No. 06-11147
                               -3-

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.